
	
		I
		112th CONGRESS
		2d Session
		H. R. 6332
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To establish a grant program to provide States with funds
		  to detect fraud, waste, and abuse in the State Medicaid programs under title
		  XIX of the Social Security Act and to recover improper payments resulting from
		  such fraud, waste, and abuse.
	
	
		1.Short titleThis Act may be cited as the
			 Local Medicaid Enforcement Incentives Act of
			 2012.
		2.Grant program to
			 provide States with funds to detect Medicaid fraud, waste, and abuse and
			 recover certain improper payments
			(a)In
			 generalThe Secretary of
			 Health and Human Services shall establish a program to award grants, subject to
			 subsection (c), to States to establish or expand a program described in
			 subsection (b).
			(b)Medicaid fraud
			 control programFor purposes
			 of subsection (a), a program described in this subsection is a program that—
				(1)is administered by a State official with
			 responsibility for controlling provider fraud and abuse under the State plan
			 under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);
				(2)detects and
			 prevents fraud, waste, and abuse with respect to payments made under such State
			 plan or under any waiver of such plan approved under section 1115 of the Social
			 Security Act (42 U.S.C. 1315);
				(3)identifies and
			 recovers overpayments to individuals or entities receiving funds under such
			 State plan or waiver resulting from such fraud, waste, or abuse; and
				(4)shares with localities within the State
			 that assist in the detection and prevention under paragraph (2) or the
			 identification and recovery under paragraph (3) at least 50 percent of the
			 State’s share of the total amount of such funds so recovered during a period as
			 overpayments under paragraph (3) minus any amount expended during such period
			 on administrative costs to carry out the program.
				(c)Funding
				(1)Authorization of
			 appropriationsTo carry out this section, there is authorized to
			 be appropriated to the Secretary of Health and Human Services $100,000,000 to
			 remain available until expended.
				(2)LimitationNot
			 more than 5 percent of the amount appropriated pursuant to paragraph (1) may be
			 awarded to any State.
				(d)State
			 definedFor purposes of this
			 section, the term State has the meaning given such term for
			 purposes of title XIX of the Social Security Act (42 U.S.C. 1396 et
			 seq.).
			
